RESOLUCIÓN
Examinado el Informe del Comité de Evaluación en torno a la petición de la Fundación Facultad de Derecho Eugenio María de Hostos (FFDEMH) para que sus estu-diantes del Programa Clínico provean asistencia legal su-pervisada en conformidad con la Regla 12(f) del Regla-mento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, se autoriza dicha solicitud sujeta a las condiciones dispuestas en dicha regla. Esta autorización está condicionada, ade-más, a que la FFDEMH cumpla rigurosamente con las con-diciones establecidas en nuestra Resolución de 27 de junio de 2003 que, a su vez, fueron incorporadas al Memorando de Entendimiento que fue posteriormente suscrito por los miembros de la Junta de Síndicos de la FFDEMH.

Publíquese.

*364Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Fuster Berlin-geri y Rivera Pérez no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo